Citation Nr: 0011749	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  94-27 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to assignment of an evaluation in excess of 
10 percent for chondromalacia patella, right knee with 
degenerative joint disease.

2.  Entitlement to assignment of an evaluation in excess of 
10 percent for degenerative disc disease, lumbosacral spine, 
L5-S1, with limited motion.

3.  Entitlement to assignment of a compensable evaluation for 
degenerative disc disease T11 and T12.

4.  Entitlement to assignment of a compensable evaluation for 
status post nasal fracture, septoplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had 14 years active duty service ending in July 
1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1993 rating decision of 
the Denver, Colorado, Regional Office of the Department of 
Veterans Affairs (VA), which (in part) granted service 
connection for: right knee disability, with a 10 percent 
rating assigned effective July 2, 1992; a lumbosacral spine 
and thoracic spine disability, with a 0 percent rating 
assigned effective July 2, 1992; and, a nasal fracture 
disability, with a 0 percent rating assigned effective July 
2, 1992.  A notice of disagreement was received in February 
1994, and a statement of the case was issued in May 1994.  
The veteran's substantive appeal was received in June 1994.  
The veteran's claims file was transferred to the Chicago, 
Illinois, Regional Office (RO).

By rating decision in January 1995, a separate evaluation of 
10 percent was assigned for the veteran's service-connected 
lumbar spine disability and the thoracic spine disability was 
continued with a noncompensable evaluation.  However, as 
there has been no express intent by the veteran to limit his 
appeal on these issues to any particular rating, the issues 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).

Although the statement of the case and supplemental 
statements of the case listed a scar of the right forehead 
issue, the veteran withdrew that issue at an April 1998 RO 
hearing and subsequently confirmed his intent to withdraw 
that issue in an October 1998 communication.  


REMAND

Preliminary review of the claims files reveals that there has 
been no examinations for rating purposes dealing with the 
issues on appeal since October 1994.  Although certain 
outpatient treatment records dated in the 1990's do show 
treatment for some of the disorders at issue, these records 
do not set forth clinical findings sufficient to allow for an 
equitable evaluation of the disabilities at issue.  Moreover, 
the veteran has indicated in an October 1994 communication 
that the underlying theme of his hearing testimony was that 
certain conditions have progressively worsened.  VA's General 
Counsel has indicated that when a claimant asserts that the 
severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995).  Under these circumstances, 
the veteran should be afforded VA examination(s) for the 
purpose of determining the current severity of the service-
connected disabilities on appeal.  Caffrey v. Brown, 6 Vet. 
App. 377 (1994).

The Board also acknowledges certain contentions advanced by 
the veteran to the effect that certain medical treatment 
records may not have been considered by the RO.  Appropriate 
action to ensure a complete record is therefore appropriate. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  All pertinent VA and private medical 
records not already in the claims file 
should be made of record.

2.  The veteran should be afforded VA 
examination(s) to determine the nature 
and severity of the service-connected 
disabilities on appeal.  The claims file 
must be made available to the examiner(s) 
for review in connection with the 
examination.  All indicated studies 
should be performed, and all findings 
reported in detail.
In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination 
report(s) concerning the veteran's 
orthopedic disabilities should address 
whether any pain (including painful 
motion or pain with use), flare-ups of 
pain, weakened movement, excess 
fatigability, or incoordination results 
in functional loss.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO.  The veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the case is returned to 
the Board for further review.

The purpose of this remand is to assist the veteran.  The 
veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals


 

